REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to a system that evaluates and corrects perception errors to optimize perception results through contrast and entropy-based perception adaptation using probabilistic signal temporal logic-based optimization.

Prior art for was found for the claims as follows:
Re. Claim 1,
Ghosh et al., (US 2020/0111005 A1) disclose the following limitations: 
A system for contrast and entropy-based perception adaption to optimize perception (Ghosh: Figs. 1-4; Abstract), the system comprising: 
one or more processors (343) and a memory (345), the memory being a non-transitory computer-readable medium having executable instructions encoded thereon, such that upon execution of the instructions, the one or more processors (343) perform operations of: 
receiving an input image of a scene with a camera system (Ghosh: Fig. 3 & Paras. [0074]-[0076], [0095] disclose processor 343 executing instructions in non-transitory computer-readable medium to perform operations of figures 1-5 and Paras. [0082], [0083], [0085]-[0086] disclose an imaging device of an autonomous vehicle receiving image data.); 
detecting one or more objects in the input image, the one or more objects having perception data (Ghosh: Para. [0086] disclose detecting one or more objects from the image data input [i.e., perception data] from the environment.); 
converting the perception data of the one or more objects into probes (Ghosh: Claim 18 & Paras. [0045]-[0046], [0090] disclose processing visual data [i.e., perception data] from the image capture device to describe characteristics [i.e., probes] of the environment in order to predict outputs for the vehicle.); 
converting the probes into axioms using probabilistic signal temporal logic (Ghosh: Figs. 1-4 & Paras. [0081]-[0083], [0086] disclose converting the input data containing the image data that describes the environment [i.e., perception probes] and Paras. [0024], [0060], [0093] disclose the input data is converted into probabilistic signal temporal logic constraints [i.e., axioms – see applicant’s spec., Para. [0050]] (134, 234, or 342) that include first order logic for the image data that describes the environment.); 
evaluating the axioms (Ghosh: Fig. 7 & Paras. [0024], [0060] disclose evaluating the constraints 134 using a solution space that classifies the training data as valid 704 or erroneous 706.).
Citerin et al., (US 2020/0221009 A1) disclose estimating optimal contrast bounds and entropy bounds as perception parameters (Citerin: Paras. [0290]-[0291] & [0297]-[0300] disclose estimating optimal contrast bounds and entropy bounds as (G, S, A) values [i.e., perception parameters]); and 
adjusting contrast and entropy in the camera system based on the perception parameters (Citerin: Paras. [0290]-[0291] & [0297]-[0300] disclose adjusting contrast and entropy in the camera system based on the computed (G, S, A) values.).

As per claims 5 & 9, the claims recite analogous limitations to claim 1 above, therefore the claim mappings have been omitted to exclude redundancy.
	 
Allowable Subject Matter
Applicant uniquely claimed a distinct feature in the instant invention, which is not found in the prior art, either singularly or in combination. The feature is [Claims 1, 5, 9] “… evaluating the axioms based on probe bounds, such that if the axioms are outside of the probe bounds, estimating optimal contrast bounds and entropy bounds as perception parameters; and adjusting contrast and entropy in the camera system based on the perception parameters.” This feature is not found or suggested in the prior art.

Claims 1-12 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 01-11-2022